        Case 20-00261     Doc 14    Filed 12/04/20 Entered 12/09/20 14:02:20         Desc Main
                                      Document     Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
Honorable         LaShonda A. Hunt                        Hearing Date               12/4/2020

Bankruptcy Case                                          Adversary No.           20 A 00261

Title of Case     Michell White/Alliance Builders & Construction Co. Inc. v. White


Brief             Status Hearing
Statement of
Motion




Names and
Addresses of
moving counsel


Representing


                                                  ORDER



                  Pro se debtor/defendant, Michell White, filed her answer to the
                  complaint. Upon further review of the issues, the court concludes
                  (and the parties agreed) that the defendant could potentially benefit
                  from pro bono representation through the Bankruptcy Court Panel
                  of Volunteer Attorneys. As such, these proceedings are stayed
                  pending further court order. A continued telephonic status hearing
                  is set for January 15, 2021 at 9:30AM.




                                                 U. S. Bankruptcy Judge LaShonda A. Hunt
